Citation Nr: 1009369	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-33 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for a chronic pulmonary disability, to include 
asbestosis and calcified pleural plaque.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Muskogee, Oklahoma, which continued the 
Veteran's assigned 10 percent rating for calcified pleural 
plaque and denied his request for an increased disability 
rating.

In December 2009, a video hearing was held before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of this proceeding has been associated with the 
claims folder.

The record reflects that the Veteran has recently submitted 
additional medical evidence in the form of two statements 
from physicians asserting that he has depression secondary to 
asbestos-related lung disease and obstructive sleep apnea 
(which were specifically noted by one physician to be "in no 
way" linked to each other.)  The Board has considered 
whether to refer a claim of service connection for depression 
in light of this evidence; however, the record reflects that 
service connection was established for depression in a 
February 2009 rating decision.  Thus, the issue of service 
connection has already been resolved favorably to the 
Veteran.

In any event, as he has submitted additional medical evidence 
addressing his depression, the Board will construe his 
submission liberally, and refer a claim for a higher 
disability rating for depression to the RO.  


FINDING OF FACT

Throughout the course of this appeal, the Veteran's service 
connected chronic pulmonary disability has been manifested by 
pulmonary function with minimum FVC of 79 percent of 
predicted, FEV-1 of 86 percent of predicted, FEV-1/FVC of 110 
percent of predicted, and DLCO (SB) of 106 percent of 
predicted, and without chronic symptoms or physiologic 
impairment.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
Veteran's chronic pulmonary disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.96, 4.97, Diagnostic Codes 6833, 6845 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for the Veteran's chronic 
pulmonary disability was previously established, and the 
current appeal arose from a claim for an increased rating.  
In this case, the Veteran was provided a letter dated April 
2006, prior to the initial adjudication of his claim, which 
advised him that he should provide evidence that his service-
connected disorder had increased in severity.  This letter 
provided notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating, and it advised the Veteran of what VA would 
do to assist him in obtaining such evidence.  The Board 
further notes that this letter advised the Veteran as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, supra.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment records, post-
service VA Medical Center ("VAMC") treatment and private 
treatment records, and VA examination reports dated May 2006 
and January 2007.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not referenced any outstanding, available records that he 
wanted VA to obtain or that he felt were relevant to the 
claim that have not already been obtained and added to the 
claims folder.

As noted above, the Veteran has been afforded two VA 
examinations pursuant to his claim for an increase in his 
service-connected disability.  In this case, the Board finds 
the examination reports to be thorough and complete because 
the reports show that the VA examiners reviewed the Veteran's 
claims folder, including his service and post-service 
treatment records, elicited from the Veteran his history of 
complaints and symptomatology, and provided clinical findings 
detailing the results of the examinations in order to allow 
the Board to rate the Veteran's disorder under the applicable 
criteria.  Moreover, the Board has considered the Veteran's 
contention that the examinations were inadequate because a 
DLCO (SB) (diffusion capacity of the lung for carbon monoxide 
by the single breath method) test was not performed (see 
Board hearing transcript, December 2009).  However, as will 
be discussed in greater detail below, the May 2006 examiner 
clearly noted his reasons for not performing this test, 
namely, that the Veteran's PFT (pulmonary function test) 
results were sufficient to evaluate the pulmonary status of 
the Veteran.  In addition, the January 2007 examiner did in 
fact perform a pre-bronchodilator DLCO test, which resulted 
in normal findings.  Pursuant to regulations, such findings 
by VA examiners provide an adequate basis for not conducting 
DLCO (SB) tests.  For these reasons, as will be discussed in 
greater detail below, the Board finds both VA examination 
reports to be adequate upon which to base a decision in this 
case.

During his personal hearing, the Veteran discussed recently 
undergoing pulmonary function tests (PFTs) with his private 
physician, Dr. Zuriqat.  He reported having submitted such 
evidence to the RO.  The Board notes that the record does 
contain a June 2009 letter from Dr. Zuriqat in which it was 
noted that he had recently performed PFTs.  Although Dr. 
Zuriqat did not provide the diagnostic results of PFTs, he 
specifically stated that the Veteran's PFT study was 
"unremarkable," as was a chest examination.  Given this 
finding, and the fact that this characterization of his PFTs 
is entirely consistent with the results of the most recent VA 
examination, the Board finds that further development such as 
remanding to obtain the specific results of that test or to 
arrange for new PFTs is unnecessary, and that the evidence of 
record is sufficient to decide the appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions, effective October 
6, 2006.  VA added provisions that clarify the use of PFTs in 
evaluating respiratory conditions under DCs 6600, 6603, 6604, 
6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d).  A review 
of the regulatory changes reveals that such changes, while 
pertinent to this claim, are non-substantive in nature, and 
merely interpret already existing law.  As such, the Board 
finds that the Veteran will not be prejudiced by 
consideration of these changes.

The Veteran's chronic pulmonary disorder was originally 
evaluated under Diagnostic Code ("DC") 6833, which applies 
to asbestosis.  Under this code, a 10 percent evaluation is 
warranted for FVC of 75- to 80-percent predicted value, or; 
DLCO by the Single Breath Method (DLCO (SB)) of 66- to 80-
percent predicted.  A 30 percent evaluation is warranted for 
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 
65- percent predicted.  A 60 percent evaluation is warranted 
for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum exercise capacity of 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation is warranted for FVC 
less than 50 percent of predicted value, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97.

A review of the rating decision reflects that the RO more 
recently evaluated the disability under DC 6845 for chronic 
pleural effusion or fibrosis.  Under that code, a 10 percent 
rating is assigned for FEV-1 of 71- to 80- percent predicted, 
or; FEV-1/FVC of 71 to 80-percent or; DLCO (SB) 66 to 80-
percent predicted; a 30 percent evaluation is assigned for 
FEV-1 of 56 to 70- percent predicted, or; FEV-1/FVC of 56 to 
70-percent, or; DLCO (SB) 56 to 65-percent predicted; a 60 
percent evaluation is assigned for FEV-1 of 40 to 55- percent 
predicted, or; FEV-1/FVC of 40 to 55-percent, or; DLCO (SB) 
of 40 to 55-percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit); and a 
100 percent evaluation for findings that show FEV-1 less than 
40 percent of predicted value, or; the ratio of FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, DC 6845 (2009).  

In every instance in which the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).  

III.  Factual Analysis

The Veteran contends that his service-connected chronic 
pulmonary disability is of greater severity than the 
currently-assigned 10 percent rating contemplates.  He has 
argued that, because he must utilize a prescription 
bronchodilator several times per day, a 30 percent rating is 
warranted.  See Board Hearing transcript, December 2009.  
Moreover, as noted above, he also appears to be arguing that, 
although he was afforded two VA compensation and pension 
examinations, because he was not afforded DLCO test, the 
examination results were insufficient, and thus, do not 
accurately reflect the severity of his disease.  Id.   

As noted above, the Veteran's chronic pulmonary disorder has 
been evaluated at different times under both DC 6833 and 
6845.  Therefore, the Board will review the Veteran's PFT 
results under the criteria of both codes.

A review of the claims folder shows that, in March 2006, the 
Veteran applied for an increased disability evaluation for 
his service-connected chronic pulmonary disorder.  Included 
with his application was a private medical record, dated 
December 2005, from the North Texas Pulmonary and Sleep 
Disorders Center, containing PFT results.  This evaluation 
showed pre-bronchodilator results of FVC at 79 percent of 
predicted; FEV-1 at 87 percent of predicted, and FEV-1/FVC at 
111 percent of predicted.  Post-bronchodilator results showed 
FVC at 82 percent of predicted, FEV-1 at 90 percent of 
predicted, and FEV-1/FVC at 110 percent of predicted.

In May 2006, the Veteran was afforded a VA/QTC examination 
pursuant to his claim for an increased disability rating.  
The examiner noted that the Veteran had a history specific 
for calcified pleural plaque, which had existed for the past 
10 years.  The Veteran reported that he experienced a cough 
with purulent sputum, orthopnea and shortness of breath at 
rest.  He said that he did not experience asthma attacks.  He 
also said that he required antibiotics once a year for 
respiratory infections lasting no longer than one week.  He 
added that these infections did not require bed rest or 
treatment by a physician.  He further said that he did not 
experience respiratory failure requiring assistance from a 
machine.  Rather, he noted that he used an Atrovent inhaler.  
He also said that his disorder had not caused him to lose any 
time from work.  The examiner concluded that his primary 
symptom was shortness of breath.  Pre-bronchodilator PFT 
results showed FVC at 81 percent of predicted and FEV-1 at 86 
percent of predicted; FEV-1/FVC was not indicated.  Post-
bronchodilator PFT results showed FVC at 77 percent of 
predicted and FEV-1 at 70 percent of predicted; FEV-1/FVC was 
not indicated.  The examiner noted that there was no 
discrepancy between the PFT findings and the clinical 
examination.  He also noted that a DLCO test was not 
performed because the PFT results were sufficient to evaluate 
the pulmonary status of the Veteran.

In June 2006, the Veteran underwent a CT scan of the chest at 
the VAMC, which revealed parenchymal streakiness and pleural 
calcification in the superior segment of the right lower 
lung.  There was also some new bony bridging between the 
posterior aspect of the right 6th and 7th ribs.  The 
interpreting physician noted, however, that there did not 
appear to be concerning pleural disease associated with these 
findings.  

In November 2007, the Veteran underwent a second VA 
respiratory examination.  The examiner noted that his review 
included results of PFTs performed at the VAMC in July 2007.  
These results showed pre-bronchodilator FVC at 97 percent of 
predicted and FEV-1 at 117 percent of predicted; FEV-1/FVC 
was not indicated.  The DLCO (SB) was 106 percent of 
predicted.  Post-bronchodilator results showed FVC at 96 
percent of predicted and FEV-1 at 118 percent of predicted; 
FEV-1/FVC and DLCO (SB) was not indicated.  In this regard, 
the Board notes that VA regulations do not require the 
administration of post-bronchodilator PFT when pre-
bronchodilator test results are normal.  38 C.F.R. 
§ 4.97(d)(4) (2009).  Also, the interpreting physician noted 
that these results indicated that there was no significant 
bronchodilator response, and the Veteran's diffusion was 
within normal limits.  The VA examiner also found the 
Veteran's test results to be normal, and noted that there was 
no "disability picture" related to respiratory function.  
He found his only symptomatology to be sharp, pleuritic chest 
wall pain for 5-6 years.  [The Board notes that service 
connection for chest pain was denied by the RO in an 
unappealed rating decision dated in December 2008.]  Although 
he also noted that the Veteran was at risk for developing 
mesothelioma in the future, he found that his current 
asbestosis had no effect on his pulmonary function.  

The Board notes, that although the claims folder also 
contains VAMC treatment records from October 2004 through 
August 2009, these records do not contain any evidence of new 
PFT findings.  Also of record are treatment records from the 
Veteran's private physician, Dr. Terry Lee, dated February 
2006 through May 2008.  Dr. Lee has also written several 
letters to VA, in which he stated that the Veteran's 
pulmonary disorders included pneumoconiosis and asbestosis 
with pleural plaque formation, and pleuritic chest pain.  See 
letters from Dr. Lee, June 2007, January 2008, June 2008, 
September 2008 and January 2009.  However, these letters do 
not contain any pulmonary testing results.

In December 2009, the Veteran submitted a letter from his 
private physician, Dr. Muqdad Zuriqat, in which he stated 
that the Veteran had been evaluated at his office in June 
2009.  He noted that a CT scan of the chest was consistent 
with asbestos lung disease.  The Board notes that, although 
Dr. Zuriqat did not provide the diagnostic results of PFTs, 
he specifically stated that the Veteran's PFT study was 
"unremarkable," as was a chest examination.  

Also in December 2009, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge.  He noted that he 
suffered from debilitating chest pain, which he associated 
with his chronic pulmonary disorder, and stated that, as a 
result of this pain, and his use of a bronchodilator, he 
should be entitled to a higher, 30 percent disability rating.  
See Board hearing transcript, December 2009.

Also of record are lay statements from the Veteran's spouse 
and several friends, discussing their knowledge of the 
Veteran's claimed breathing difficulties and pulmonary 
problems.  See letter from Veteran's wife, February 2008; 
letters from friends, November - December 2009.

Finally, the Veteran has also submitted treatise information 
pertaining to asbestosis, which will be discussed below.  

IV.  Conclusion

Based on the medical evidence of record, the Board concludes 
that an increased disability rating for the Veteran's chronic 
pulmonary disability is not warranted.

As noted above, in an effort to afford the Veteran the 
highest rating possible, the Board has evaluated his PFT and 
DLCO (SB) results under the diagnostic codes for both chronic 
pleural effusion or fibrosis under DC 6845, and asbestosis 
under DC 6833.  However, the December 2005 private 
examination showed an FVC 79/80 percent of predicted, and the 
July 2007 VAMC results showed FVC at 97/96 percent.  Neither 
of these scores would warrant an increase in the Veteran's 
disability rating under the criteria of DC 6833, as FVC 
readings of 75 to 80-percent of predicted only warrant a 10 
percent disability rating.  Similarly, in order to warrant a 
higher rating based on DLCO (SB) results under DC 6833, a 
score of 56 to 65-percent of predicted is necessary.  
However, in this case, the Veteran's lowest DLCO (SB) score 
was 106 percent of predicted, which indicates completely 
normal findings.  As such, a higher rating is not warranted 
under DC 6833.

Similarly, the FEV-1 and FEV-1/FVC results of record for each 
of these examinations do not support a higher rating than the 
currently assigned 10 percent under DC 6845.  The Veteran's 
lowest DLCO (SB) score was 106 percent of predicted, which 
indicates completely normal findings and does not support a 
higher rating under DC 6845.

With regard to the Veteran's contention that a new VA 
examination is warranted in order to allow him to undergo 
another DLCO (SB) test, as noted above, the Veteran underwent 
a pre-bronchodilator examination during the July 2007 testing 
at the VAMC.  Under VA regulations, post-bronchodilator 
studies are required when PFTs are done for disability 
evaluation purposes except when the result of pre-
bronchodilator PFTs are normal, or when the examiner 
determines that post-bronchodilator studies are not 
necessary.  38 C.F.R. § 4.96(d)(4) (2009).  In this case, the 
examiner who reviewed the results of the July 2007 test found 
that there was no "disability picture" related to the 
Veteran's pulmonary functioning.  Similarly, the examiner who 
performed the May 2006 examination noted that a DLCO (SB) was 
not required because the results of the PFTs indicated normal 
findings.  When such findings are provided, the provisions of 
38 C.F.R. § 4.96(d) explain that DCLO (SB) is not warranted.  
Consequently, the Board has concluded that a remand for 
another examination in this case is not warranted.

In addition, the Board notes that, as discussed above, the 
Veteran has submitted lay statements from his wife and 
friends in support of his claim.  There are instances in 
which lay testimony can serve to establish an association 
between service and the claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).   However, laypersons are 
not qualified to render medical opinions regarding matters 
such as an individual's specific pulmonary functioning, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, these statements offered in support of 
the Veteran's claim are far less probative in evaluating his 
disability under the applicable criteria than the results of 
VA examination.

Similarly, as noted above, although the Board has considered 
the Veteran's treatise information, medical articles or 
treatises "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  However, the medical articles 
submitted in this case are simply too general and cannot 
provide any evidence as to the Veteran's current disability 
status as measured by the applicable rating criteria.

The Board is also cognizant that the evidence shows that the 
Veteran uses a continuous positive airway pressure (CPAP) to 
help him breathe more easily in his sleep.  However, the 
medical evidence consistently and unanimously shows that this 
machine is related to his obstructive sleep apnea, which his 
own treating physician has concluded is unrelated to his 
service-connected pulmonary disability.

The Board has also considered whether an increased evaluation 
under other potentially applicable diagnostic codes is 
warranted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In this regard, the Board notes that the Veteran has been 
shown to have diagnoses of COPD and bronchitis.  See 
treatment report from Dr. Lee, March 2008.  However, such 
disabilities has not been found to be related to his service-
connected pulmonary disorder.  Furthermore, under DC 6604 for 
COPD, a disability rating of 30 percent requires FEV-1 of 56 
to 70-percent of predicted, or FEV-1/FVC or 56 to 70-percent 
of predicted, or DLCO (SB) or 56 to 65-percent of predicted.  
Because the Veteran's examination results shows results 
higher than those noted above, a higher disability rating 
would not be warranted for COPD under DC 6604.  See 38 C.F.R. 
§ 4.97, DC 6604 (2009). 

Similarly, in order to warrant a 30 percent disability rating 
for bronchitis under DC 6600, there must be clinical findings 
for FEV-1 of 56 to 70-percent of predicted, or FEV-1/FVC of 
56 to 70-percent, or DLCO 56 to 65-percent of predicted.  As 
the Veteran's test results did not fall within these numbers, 
a higher rating would not be warranted for bronchitis under 
DC 6600.  See 38 C.F.R. § 4.97, DC 6600 (2009).

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  There is no 
evidence that the Veteran's disability warrants frequent or 
lengthy periods of hospitalization.  Moreover, the evidence 
fails to establish that the Veteran's chronic pulmonary 
disorder is the cause of his claimed inability to work.  As 
noted above, the Veteran's physician, Dr. Lee, has written 
several letters discussing the Veteran's severe and chronic 
chest pain as the cause of his claimed unemployability.  As 
noted above, a claim for service connection for chest pain as 
secondary to his chronic pulmonary disability was separately 
adjudicated by the RO in a final decision in December 2008.  
In addition, the greater weight of the medical evidence is 
against finding that the Veteran's pulmonary disorder either 
affects or interferes with his activities of daily living or 
occupation, as the evidence shows that, during the May 2006 
examination, the only significant symptoms noted by the 
examiner were shortness of breath.  It was further noted that 
he did not require bed rest or treatment by a physician, and 
the Veteran himself admitted that his disorder did not 
interfere with his ability to work.  See VA/QTC examination, 
May 2006.  As discussed, following the more recent July 2007 
test, the VA examiner specifically found that there was no 
"disability picture" related to the Veteran's pulmonary 
functioning.  Given this evidence, the Board concludes that 
the preponderance of the evidence is against finding that his 
disability is manifested by unusual disability not 
contemplated by the rating schedule, the Board concludes that 
referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board has also considered whether the Veteran, 
during the pendency of this appeal, has ever been entitled to 
"staged" ratings for his service-connected pulmonary 
disability.  See Hart, supra.  However, the Board finds that 
at no time have the symptoms from his chronic pulmonary 
disability been more disabling than as currently at 10 
percent under either DC 6845 or 6833.

In summary, the Board concludes that the preponderance of the 
evidence is against granting the Veteran's claim for an 
increased disability rating for a chronic pulmonary 
disability.  The "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not 
an approximate balance of evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for a chronic pulmonary disability, to include 
asbestosis and calcified pleural plaque, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


